Citation Nr: 1549130	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.    

2.  Entitlement to an increased disability rating for five scars on the face (the right mandible, nasal bridge, left side of nose near lip, right side of forehead above eyebrow, and angle of mouth near right jaw), currently evaluated as 30 percent disabling.  

3.  Entitlement to a compensable initial disability rating for the loss of the sense of smell.  

4.  Entitlement to a compensable disability rating for a dental disorder involving the right mandible, due to shrapnel injury.  

5.  Entitlement to a compensable disability rating for facial trauma status post multiple surgeries with residual effects of neuropathy in the upper lip and nose tip.  

6.  Entitlement to a compensable disability rating for deviated nasal septum, including right and left nasal nares.


REPRESENTATION

Appellant (Veteran) represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.         

The issues regarding higher disability ratings for neurological symptomatology in the face, and nasal obstruction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  The Veteran's PTSD has been productive of mild symptomatology during the appeal period.       

2.  From April 11, 2011, the Veteran's facial scars have affected the Veteran's nose and lip, and a scar on the right mandible was depressed and therefore disfiguring.  
3.  The facial scars have not caused gross distortion or asymmetry of two features or paired sets of features, or included four characteristics of disfigurement since April 11, 2011.  

4.  The Veteran has had throughout the appeal period at least a partial sense of smell.  

5.  The Veteran has not had during the appeal period impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From April 11, 2011, the criteria for a 30 percent rating, for the Veteran's service-connected facial scars, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

3.  The criteria for a rating in excess of 30 percent, for the Veteran's service-connected facial scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

4.  The criteria for a compensable initial rating for service-connected impairment of the sense of smell have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.87a, Diagnostic Code 6275 (2015).

5.  The criteria for a compensable rating for service-connected injury to the right mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.150, Diagnostic Code 9904 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of April and June 2012 letters sent to the Veteran.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  neither the Veteran nor the representative has argued that the Veteran's symptoms have worsened in any way since the examinations.  Therefore, the Board finds that they are adequate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous examination inadequate").  Further, VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he declined.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Increased Rating

Since December 2005, the month following his discharge from active service, the Veteran has been service-connected for several disorders that relate to injuries he incurred during service as the result of shrapnel wounds from a bomb blast.  He has been service-connected for PTSD, facial scars, facial paralysis, the loss of the sense of smell, and a dental disorder.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

The Board will address separately each of the disorders decide here.  

	PTSD 

The Veteran has been rated as 50 percent disabled from PTSD since December 2005.  On April 11, 2012, he claimed an increased rating for the disorder.  In the July 2012 rating decision on appeal, the RO denied the Veteran's claim.  As such, the Board will consider whether a higher rating has been warranted from April 11, 2011 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC, and other DCs addressing psychiatric disabilities, is addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  

Ratings are assigned according to the manifestation of particular symptoms.  As the Veteran's PTSD has been rated as 50 percent disabling during the appeal period, the Board's inquiry will focus on whether a 70 or 100 percent rating has been authorized at any time since April 2011.  

A 70 percent disability rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.
The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

According to the GAF scale, a score within the range of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).  A score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The relevant evidence of record dated since April 2011 consists of VA treatment records dated until September 2013 and a VA compensation examination report dated in June 2012.  This evidence indicates that the Veteran has experienced mild PTSD symptoms during the appeal period.  

The June 2012 VA examiner diagnosed the Veteran with PTSD, finding present the requisite criteria for such a diagnosis, and noted the Veteran with anxiety and disturbances of mood.  Nevertheless, the examiner noted a GAF score of 75, which indicates transient and mild symptoms.  The examiner stated that any occupational and social impairment the Veteran may have was due to mild and transient symptoms.  The examiner noted that the Veteran was then employed full time as a botanist, and that he lived with his spouse and his 3-year old daughter, and indicated that he was functioning well with his family.  The examiner reported the Veteran as denying any "mental health symptoms at this time."  The examiner further stated that the Veteran had not been undergoing any treatment for his PTSD.  Lastly, the examiner found the Veteran without any other psychiatric disorder, and specifically stated that the Veteran did not have traumatic brain injury (TBI).  VA treatment records dated since April 2011 reinforce these findings, containing little evidence regarding PTSD, other than statements by VA personnel indicating that the Veteran had been diagnosed with the disorder, and that the disorder had been "asymptomatic" since 2009.  

In sum, the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The evidence does not indicate  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence clearly indicates that the criteria for a 70 percent rating for PTSD are not approximated here.  

	Facial Scars

The Veteran has been service connected for facial scars since December 2005.  Initially, his scars were rated as noncompensable.  Pursuant to his claim for increased rating on April 11, 2012, the RO awarded a combined 30 percent rating for facial scars, effective the date of claim.  

In this matter, the Board will consider whether a higher rating has been warranted for facial scars from April 11, 2011 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  38 C.F.R. § 3.400.  

The Veteran's facial scars have been rated under DC 7800 of 38 C.F.R. § 4.118.  This DC authorizes compensable ratings of 10, 30, 50, and 80 percent.  As the Veteran's facial scars have been rated as 30 percent disabling since April 11, 2012, the Board's inquiry will focus on whether a 50 or 80 percent rating has been authorized at any time since then.  The Board will also inquire into whether a compensable rating was warranted in the year prior to the claim for increase.  38 C.F.R. § 3.400.   

Under DC 7800, burn scar(s) of the head, face, or neck are rated.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (1) to DC 7800 provides that the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 (2015), are: (1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  

Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R.            § 4.118, Diagnostic Codes 7800-7805 (2015).  Diagnostic Codes 7801 and 7802 are not applicable to scars of the head, face or neck.

The relevant evidence for this particular claim consists of VA treatment records, a VA examination report dated in May 2012, and an addendum opinion in June 2012.  For the reasons outlined below, the Board finds that a 30 percent rating should apply from April 11, 2011, but that a rating in excess of 30 percent (i.e., a 50 or 80 percent rating) is unwarranted during the appeal period.  

The VA treatment records document that in the year prior to his claim, the Veteran had the scars on his face which warranted the increased rating of 30 percent in the rating decision on appeal.  The scars - present on his face since the explosion in active service and since surgery to repair damage done by the explosion - were noted as affecting the Veteran's nose and lip.  Further the scar on the Veteran's right mandible had been characterized as depressed and therefore disfiguring.  Based on this evidence, the Veteran should be granted the increased rating to 30 percent from April 11, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.400.    

However, the evidence is clearly against the assignment of a 50 percent rating at any time since April 11, 2011.  The evidence does not indicate gross distortion or asymmetry of two features or paired sets of features.  Nor does the evidence indicate four characteristics of disfigurement.  A May 2012 VA examination report (along with an addendum report also dated in June 2012) demonstrates that the Veteran has no gross distortion or asymmetry involving his features, and has only one disfigured scar - the scar on the right jaw area which is depressed upon palpation.  The VA reports also specifically found that, of the five facial scars, none measured as long as 13 centimeters and none was as wide as 0.6 centimeters.  

The VA treatment records do not counter the June 2012 findings.  The records do not note gross distortion or asymmetry of two features or paired sets of features, or four characteristics of disfigurement on the Veteran's face.  The records do show that the Veteran underwent nasal surgery during the appeal period, in May 2012.  None of these records indicate, however, the criteria that would authorize a 50 percent rating under DC 7800.  

With regard to DC 7805, the June 2012 examiner found no limitation of motion associated with the scars.  A separate rating under DC 7805 would be unwarranted therefore.  

With regard to DC 7804 and painful scars, there are different findings in the two reports.  The first report noted two of the five scars on the face as painful, while the second report noted no painful scars.  This discrepancy does not impact whether a 50 percent rating would be warranted under DC 7800.  With regard to DC 7804, the assignment of a separate rating in this decision would be unwarranted because the entirety of the record supports the second finding of no painful scars - the reliability of the first report is undermined by the fact that the two supposedly painful scars are not identified, and the VA treatment records do not indicate painful facial scars.  Moreover, a separate 20 percent rating has already been assigned under DC 7804 for painful scars.  As such, the assignment of a separate rating under DC 7804 in this decision would be unwarranted.    

In sum, the Veteran's facial scars warrant a 30 percent rating under Diagnostic Code 7800 effective April 11, 2011, one year prior to his claim for an increase, as said increase was factually ascertainable during that period.  A higher, or additional, rating is unwarranted since then.  

	Sense of Smell

The Veteran has been service-connected for loss of sense of smell since April 11, 2012, which is the date the RO construed as the date of initial claim.  The RO has rated the disorder under DC 6275 of 38 C.F.R. § 4.87a.  A 10 percent rating is warranted thereunder for the complete loss of the sense of smell.  The evidence of record supports the assignment of a noncompensable evaluation here.  

The May 2012 VA report noted the Veteran with partial sense of smell as did the June 2012 addendum report.  The May 2012 report noted the Veteran's complaints not of complete loss of sense of smell, but of decreased sense of smell.  The examiner stated that a diagnosis of loss of sense of smell was not warranted.  The June 2012 addendum report provided more specifics, stating that testing indicated the ability to smell in each nostril such substances as coffee and soap.  The examiner diagnosed a partial loss of the sense of smell.  These findings are supported by VA treatment records, one of which dated in June 2012 reported the Veteran as "smelling more" and another of which notes "nostril openings much larger" in August 2012.  

The Board notes a July 2012 VA addendum report which attributes an olfactory nerve injury and consequent diminished sense of smell to the blast injury during service.  As with the other reports, this examiner did not find the complete loss of sense of smell, but rather noted a "partial olfactory injury."     

Based on the foregoing, a compensable initial rating for the loss of the sense of smell has been unwarranted during the appeal period under DC 6275.  
	Dental Disorder 
    
Since December 2005, the Veteran has been service-connected for dental injuries he received in the bomb blast during service.  

Service connection for outpatient dental treatment purposes has been awarded under 38 C.F.R. § 3.381 for four missing teeth the Veteran lost from the in-service explosion.  This issue is not on appeal.  The dental issue on appeal concerns damage the Veteran sustained to his right mandible, and whether compensation is warranted under DC 9904 of 38 C.F.R. § 4.150.  

The evidence of record documents that the Veteran sustained a shrapnel would to his right mandible which resulted in a scar.  Under 38 C.F.R. § 4.150, compensation may be awarded for service-connected disorders such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  The injury to the right mandible has been service-connected under DC 9904 and has been rated as noncompensable.  In this matter, the Board will consider whether a compensable rating has been warranted since April 11, 2011.  38 C.F.R. § 3.400.  

Under DC 9904, a 0 percent rating is warranted for slight displacement of the mandible, a 10 percent rating for moderate displacement, and a 20 percent rating for severe displacement.  The code further states that the assigned rating should be "[d]ependent upon degree of motion and relative loss of masticatory function."  38 C.F.R. § 4.150.    

The relevant evidence of record consists of VA treatment records and a May 2012 VA report.  This evidence supports the RO's decision to award a noncompensable evaluation.  

The May 2012 examiner noted the in-service injury and the missing teeth, but found the Veteran without any loss of the mandible or the mandibular ramus, and without any nonunion or malunion of the mandible.  The examiner entered similar negative findings for the maxilla.  The examiner also found that the loss of teeth was due to trauma, and not to the loss of substance of the body of the mandible.  The VA treatment records do not counter this examiner's findings.     

Based on the foregoing, as no displacement is found, a compensable initial rating for the injury to the mandible has been unwarranted during the appeal period under DC 9904.  

      Extraschedular Rating 

When addressing claims for increased ratings, such as the claims in this decision, the Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's psychiatric, skin, nasal, and dental disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.87a, 4.118, 4.130, 4.150.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disorders addressed here in addition to other scar and nasal disorders, and a neurological disorder involving cranial nerves of the face.  The Veteran has at no point during the current appeal indicated that his service-connected disorders result in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the psychiatric, scar, nasal, and dental disorders addressed in this decision.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.      

From April 11, 2011, entitlement to a 30 percent rating, for five scars on the face, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 30 percent, for five scars on the face, is denied.  

Entitlement to a compensable initial disability rating for the loss of the sense of smell is denied.  

Entitlement to a compensable disability rating for a dental disorder involving the right mandible is denied.  



	(CONTINUED ON NEXT PAGE)
REMAND

A remand is warranted for additional medical inquiry into the claims for increased ratings for neurological disorder of the face, and for nasal obstruction in the nose.  

      Neuropathy in the upper lip and nose tip

The Veteran's facial neuropathy is rated as noncompensably disabling.  A 10 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8207. 
  
The May 2012 VA examiner found the Veteran without any facial muscle or facial nerve disability.  The examiner found normal cranial muscle strength throughout, found no impairment on mastication, and noted normal sensation to light touch.  The examiner found no paralysis - incomplete or complete - in the cranial muscles.  In a June 2004 addendum report, the VA examiner reiterated that the Veteran had no muscle or neurological disability in his face.  The examiner expressly stated "no cranial nerves affected."  

These findings are corroborated by a May 2012 VA treatment record addressing the Veteran's surgery, which indicated no neurological deficits, "[n]o reported Parasthesia, Numbness, or Dysphasia."  An August 2011 VA treatment record indicated neurological impairment, however.  That record notes a physician's finding that the Veteran had impairment of cranial nerve VII "with an asymmetrical smile."  

Additional medical inquiry should be conducted into the nature of the nerve condition in the Veteran's face.  The new examination should also address the May 2012 VA examiner's finding that the Veteran experienced a moderate dull pain in his mid face, and whether this pain, or the asymmetrical smile, is indicative of paralysis of a cranial nerve, and if so, the degree of the paralysis.  



	Nasal Obstruction

The Veteran's nasal obstruction has been rated as 0 percent disabling under DC 6599-6502 of 38 C.F.R. § 4.97.  Under DC 6502, one rating of 10 percent is warranted for either 50 percent obstruction on both sides, or 100 percent obstruction on one side (the Veteran has been service connected for obstruction in both nasal nares).  

The May 2012 VA report, and addenda, make clear that the Veteran can smell to a certain degree.  However, none of these reports specifically addresses the degree of obstruction, as is required for a rating to be assigned under DC 6502.  As such, a new examination should be conducted.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent records are dated in September 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from September 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
2.  After the above development is completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings for a neurological disorder in the face, and for nasal obstruction.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

(a)  With regard to the claim for increased rating for a neurological disorder in the face, the examiner is asked to provide a report addressing the current nature and severity of the disorder.  

In particular, the examiner should discuss evidence of record that the Veteran has a moderate dull pain in his mid face, and has impairment of cranial nerve VII which causes an asymmetrical smile.  See August 2011 VA treatment record.  The examiner should also address whether this evidence, or any other, indicates either moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis.  

(b)  With regard to the claim for increased rating for nasal obstruction, the examiner is asked to provide a report addressing the current nature and severity of the disorder.  

In particular, the examiner should detail the extent of the obstruction in the Veteran's nose, and whether both nares are 50 percent obstructed or more, and whether one nare is 100 percent obstructed.  

(c)  In conducting the examinations and reports, each examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience that relate to the service-connected disorders. 

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


